Title: General Orders, 1 January 1777
From: Washington, George
To: 



Trenton, January 1, 1777.

HIS Excellency General WASHINGTON strictly forbids all the officers and soldiers of the Continental army, of the militia, and all recruiting parties, plundering any person whatsoever, whether Tories or others. The effects of such persons will be applied to public uses in a regular manner, and it is expected that humanity and tenderness to women and children will distinguish brave Americans, contending for liberty, from infamous mercenary ravagers, whether British or Hessians.

G. WASHINGTON.

